NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                       File Name: 05a0416n.06
                         Filed: May 18, 2005
                       No. 03-4507 & 04-3292

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT

ZAKE KOLJCEVIC,                          )
                                         )
     Petitioner-Appellant,               )                 ON PETITION FOR REVIEW
                                         )                 OF AN ORDER OF THE
                                         )                 BOARD OF IMMIGRATION
                                         )                 APPEALS
                                         )
ALBERTO GONZALEZ, Attorney               )
General of the United States of America, )                          MEMORANDUM
                                         )                            OPINION
     Respondent-Appellee,                )
                                         )
________________________________ )

Before: NORRIS and BATCHELDER , Circuit Judges, and MILLS, District
Judge.*

       PER CURIAM.            Petitioner Zake Koljcevic appeals the Board of

Immigration Appeal’s (the “BIA”) decision to deny her appeal for relief under the

Convention Against Torture.

       Upon consideration of the record, the parties’ briefs, and the relevant law,

we are not persuaded that the BIA erred in dismissing Ms. Koljcevic’s motion to


       *
           The Honorable Richard Mills, United States District Judge for the Central District of
Illinois, sitting by designation.

                                                1
reopen her petition. The BIA correctly found that Ms. Koljcevic’s motion was

untimely and that she failed to show prejudice. Thus, a detailed written opinion by

this Court would serve no useful purpose.

      The BIA’s decision is AFFIRMED.




                                         2